To a bill for discovery, reformation of contract and accounting, defendant filed answer and counter-claim. The cause was referred to special master to take testimony and report findings as to whether or not plaintiff is entitled to accounting.
On coming in of master's report, same was approved and confirmed and chancellor entered decree dismissing bill of complaint with prejudice and dismissing counter-claim without prejudice.
The controlling question is whether or not the controlling testimony supports the master's report and the decree.
After a careful consideration of the record in the light of the briefs and pursuant to oral argument, we find no reversible error apparent.
The decree is affirmed.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD, and ADAMS, JJ., concur.